Title: To George Washington from Brigadier General John Fellows, 10 November 1779
From: Fellows, John
To: Washington, George


        
          sir
          Albany 10th November 1779
        
        Since my arrival here have endeavour’d by the Assistence of the Majestrates to put the Troops in as good Quarters as may be altho they are scattered up and down the River fifteen Miles for the want of Barra[c]ks, owing to the prin[c]iple Barracks being occupied as Hospitals.
        Your Excellency will perceive by the Returns herewith transmitted that the detachemt ordered from the Massachusetts State have not as yet all arrived, they are coming in hourly.
        Our Expectations are much disappointed having flatter’d ourselves with a Junction of the Army under your excellencys immediate command, and coopperating with the Fleet of the Count in reducing the last Garrison of any importence in these States occupied by the British Troops, the Consequence of which would undoubtedly Secure Independence & restore Peace to all Parties Concerned.
        I have ordered the Commissaries to deliver the Troops of my Brigade 1 lb. Flour & 1 ½ lbs. Beef for a Ration untill further Order—by Reason of the Scarceness of the first mentioned Article.
        We are waiting with Expectation every Moment to hear of the arrival of the Count and at the same time anticipate the Severity of a Winter’s Blockade. I am with the greatest Respect your Excellency’s most Obet Humble Servt
        
          John Fellows
        
      